Name: Commission Regulation (EC) No 1165/97 of 26 June 1997 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 No L 169/6 EN Official Journal of the European Communities 27 . 6 . 97 COMMISSION REGULATION (EC) No 1165/97 of 26 June 1997 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), and in particular Articles 13 (3) and 16 ( 1 ) and (4) thereof, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (3), and in particular Article 1 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1 600/95 (4), as last amended by Regulation (EC) No 503/97 (!), replaces, in respect of imports coming from Switzerland under the special arrangement concluded between that country and the Community, the IMA-1 certificate arrangements with a system based solely on the Community import licence; whereas it has been found that certain provisions do not cover all the products subject to the system; whereas the provisions concerned should accordingly be adapted; Article 1 Regulation (EC) No 1600/95 is hereby amended as follows: 1 . Article 3 is replaced by the following: 'Article 3 Classification of cheeses falling within CN codes 0406 20 10 , 0406 90 02 to 0406 90 06 and 0406 90 19 shall be subject to the presentation of:  a licence issued in accordance with Article 22a for imports coming from Switzerland under the special arrangement concluded between that country and the Community,  an IMA-1 certificate fulfilling the conditions laid down in Title IV for other third countries . CN code 0406 90 01 shall apply only to cheeses imported from third countries.'; 2 . in Article 14 (3), ' third working day' is replaced by ' fifth working day'; 3 . Article 22a is amended as follows : (a) paragraph 1 is replaced by the following: ' 1 . Article 22 notwithstanding, this Article shall apply to imports coming from Switzerland under the special arrangement concluded between that country and the Community.'; (b) paragraph 2 is replaced by the following: '2 . Licence applications and licences shall contain :  in Section 15, the detailed description of the product referred to in Annex IV or, for products falling within CN codes 0406 90 02 to 0406 90 06, the description in the combined nomenclature ,  in Section 16, the combined nomenclature code for the product.'; (c) paragraph 4 is replaced by the following: '4 . For products falling within CN codes 0406 90 02 to 0406 90 06 and for those listed in Annex IV under order numbers 3 , 4 and 5, import licences shall be issued only where the applications are accompanied by: Whereas the tariff quotas for milk products referred to in the GATT/WTO Agreement and not specified by country of origin must be adjusted with effect from 1 July 1997; whereas, therefore, Annex II to Regulation (EC) No 1600/95 should be amended; Whereas ambiguities have been found in the notifications referred to in Annex VIII; whereas, to guarantee correct and complete notifications, that Annex should be amended and the time allowed for the notifications should be extended from three to five days; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 206, 16. 8 . 1996, p. 21 . 0 OJ No L 146, 20 . 6 . 1996, p. 1 . (4) OJ No L 151 , 1 . 7. 1995, p. 12 . 5 OJ No L 78 , 20 . 3 . 1997, p. 12. 27. 6 . 97 EN Official Journal of the European Communities No L 169/7 (a) a written declaration by the applicant that the minimum prices referred to in Annex IV or in the combined nomenclature for products falling within CN codes 0406 90 02 to 0406 90 06 have been complied with; (b) a written undertaking by the applicant to supply, at the request of the competent author ­ ities, any information and additional supporting documentation which they may judge necessary with regard to compliance with the minimum price and to allow any auditing of accounts required by those authorities. In cases of non-compliance with the minimum price, in addition to the import duty set in Annex I to Council Regulation (EEC) No 2658/87 Q, a penalty shall be paid equal to 25 % of the amount of the duty. 0 OJ No L 256, 7. 9 . 1987, p. 1 .'; 4. Annex II is replaced by Annex I to this Regulation ; 5 . Annex VIII is replaced by Annex II to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 1 shall apply from:  1 May 1997 where point 3 is concerned,  1 July 1997 where the other points are concerned . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1997. For the Commission Franz FISCHLER Member of the Commission No L 169/8 [ EN Official Journal of the European Communities 27. 6 . 97 ANNEX I 'ANNEX II TARIFF QUOTAS PURSUANT TO GAIT/WTO AGREEMENTS, NOT SPECIFIED BY COUNTRY OF ORIGIN (GAIT/WTO year) Order number in Annex 7 to the combined nomenclature CN code Description Country of origin Quota quantity in tonnes Import duty (in ecus Annual Quarterly per 100 kg net weight) 37 0402 10 19 Skimmed milk powder all third countries 51 441 12 860,25 47,50 38 0405 10 11 0405 10 19 0405 10 30 0405 10 50 0405 10 90 0405 90 lOf) 0405 90 90 Q Butter and other fats and oils derived from milk all third countries 4 000 in butter 1 000 equivalent 94,80 40 ex 0406 10 20 ex 0406 10 80 Pizza cheese, frozen, cut into pieces each weighing not more than 1 gram, in contain ­ ers with a net content of 5 kg or more, of a water content, by weight, of 52 % or more, and a fat content by weight in the dry matter of 38 % or more all third countries 2 787 696,75 13,00 41 ex 0406 30 10 0406 90 13 Processed Emmentaler Emmentaler all third countries 9 120 2 280 71,90 85,80 42 ex 0406 30 10 0406 90 15 Processed GruyÃ ¨re GruyÃ ¨re, Sbrinz all third countries 2 520 630 71,90 85,80 43 0406 90 01 Cheese for processing (') all third countries 10 400 2 600 83,50 45 0406 90 21 Cheddar all third countries 7 800 1 950 21,00 48 ex 0406 10 20 ex 0406 10 80 0406 20 90 0406 30 31 0406 30 39 0406 30 90 0406 40 10 0406 40 50 0406 40 90 0406 90 17 Fresh (unripened or uncured) cheese includ ­ ing whey cheese, and curd, other than pizza cheese of order No 40 Other grated or powdered cheese Other processed cheese Blue-veined vheese BergkÃ ¤se and Appenzell all third countries 9 896 2 474 92,60 106,40 94,10 69,00 71,90 102,90 70,40 85,80 27 . 6 . 97 EN Official Journal of the European Communities No L 169/9 Quota quantity in tonnes Order number in Annex 7 to the combined nomenclature CN code Description Country of origin Import duty (in ecus per 100 kg net weight)Annual Quarterly 75,50 94,10 75,50 0406 90 18 Fromage fribourgeois , Vacherin Mont d'Or and TÃ ªte de Moine 0406 90 23 Edam 0406 90 25 Tilsit 0406 90 27 ButterkÃ ¤se 0406 90 29 Kashkaval 0406 90 31 Feta, of sheep's milk or buffalo milk 0406 90 33 Feta, other 0406 90 35 Kefalo-Tyri 0406 90 37 Finlandia 0406 90 39 Jarlsberg 0406 90 50 Cheese of sheep's milk or buffalo milk 0406 90 61 Grana Padano, Parmigiano Reggiano 0406 90 63 Fiore Sardo, Pecorino 0406 90 69 Other 0406 90 73 Provolone 0406 90 75 Asiago, Caciocavallo, Montasio, Ragusano 0406 90 76 Danbo, Fontal , Fontina, Fynbo, Havarti , Maribo , Samsoe 0406 90 78 Gouda 0406 90 79 Esrom, Italico, Kernhem, Saint-Nectaire, Saint ­ Paulin , Taleggio 0406 90 81 Cantal , Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey 0406 90 82 Camembert 0406 90 84 Brie 0406 90 85 Kefalograviera, Kasseri 0406 90 86 Exceeding 47 % but not exceeding 52 % 0406 90 87 Exceeding 52 % but not exceeding 62 % 0406 90 88 Exceeding 62 % but not exceeding 72 % 0406 90 93 Exceeding 72 % 0406 90 99 Other 92,60 106,40 (*) 1 kg product = 1,22 kg butter. (') Monitoring utilization for this particular purpose will be done by applying the Community provisions laid down on the subject . No L 169/ 10 nEN~1 Official Journal of the European Communities 27. 6. 97 ANNEX II ANNEX VIII APPLICATION OF ARTICLE 14 (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/ 1  MILK AND MILK PRODUCTS APPLICATIONS FOR IMPORT LICENCES AT REDUCED DUTIES . . . THREE-MONTH PERIOD Date : Member State : Commission Regulation (EC) No 1600/95 Consigner: Contact: Telephone : Fax: Part I : Summary Order number in Annex 7 to the combined nomenclature CN code Quantity applied for per CN code Subtotal Part II : Applications per order number Serial numbers of applications : Total quantity applied for (tonnes): Number of pages :